Advisory Opinion by Mr. Justice Tantis. To the Illinois Emergency Relief Commission: Pursuant to your request for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Raymond Ruby vs. The Illinois Emergency Relief Commission, the following opinion is submitted, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that said accident arose out of and in the course of such employment ; that under the provisions of Section 8 (b) of said Act said Commission is liable to claimant for temporary total incapacity for a period of 33 weeks on a minimum basis of Seven and 50/100 ($7.50) Dollars per week, and under Section 8 (e), Subsections 15 and 17 for a further allowance of Seven and 50/100 ($7.50) Dollars per week for 85% weeks for a forty-five (45) per cent permanent and partial loss of use of his right leg, making a total allowance of Eight Hundred Eighty-eight and 75/100 ($888.75) Dollars. We are further of the opinion that such claim should be subject to the following conditions, to-wit: 1. That the case of Raymond Ruby vs. State, No. 2862, now pending in this court be dismissed. 2. That payment of the above compensation shall be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims."